*781The order appealed from did not decide the alternative branch of the plaintiffs motion which was to enforce certain provisions of the judgment of divorce but, instead, directed a hearing to determine that branch of the motion. Accordingly, no appeal lies as of right from that portion of the order (see CPLR 5701 [a] [2]; Westchester Med. Ctr. v Allstate Ins. Co., 80 AD3d 695 [2011]), and we decline to grant leave to appeal.
Contrary to the plaintiffs contention, the oral stipulations of settlement read into the record and later incorporated into the judgment of divorce were not invalid on the ground that there were no subsequent written agreements (see Ostolski v Solounias, 55 AD3d 889 [2008]; Wilson v Wilson, 35 AD3d 595, 596 [2006]; Rubenfeld v Rubenfeld, 279 AD2d 153, 156 [2001]). Accordingly, the Supreme Court properly denied that branch of the plaintiffs motion which was to vacate the judgment. Mastro, J.P, Florio, Eng and Sgroi, JJ., concur.